Citation Nr: 1122162	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-25 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin condition, claimed as impetigo, rosacea, and rashes.

3.  Entitlement to an initial evaluation in excess of 10 percent for migraine headaches.

4.  Entitlement to an initial evaluation in excess of 30 percent for depression.  

5.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder impingement syndrome.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1994 to May 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In an April 2010 rating decision, the RO increased the rating of the Veteran's migraine headaches from noncompensable to 10 percent, effective on May 31, 2008.  Because a rating higher than 10 percent is available for migraine headaches, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a May 2010 rating decision, the RO granted a separate noncompensable rating for residual scars of right shoulder surgery, effective on February 10, 2010.  Because the Veteran did not file a second Notice of Disagreement (NOD) disagreeing with the rating or effective date assigned, the issue is not presently before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim of service connection is granted during the pendency of an appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in February 2011.  A transcript of the hearing has been associated with the claims file.  At the Board hearing, the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The issues of (1) service connection for a skin condition; and increased ratings for (2) depression, and (3) right shoulder impingement syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 2011, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran, that he wished to withdraw his appeal on the issue of service connection for bilateral hearing loss.

2.  Since the effective date for the award of service connection, the disability picture of the Veteran's migraine headaches is shown to be productive of a disability picture that more nearly approximates characteristic prostrating attacks occurring on an average once a month over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for the assignment of an initial 30 percent rating, but not more, for the service-connected migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a including Diagnostic Code 8100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, in February 2011, withdrew his appeal on the claim of service connection for bilateral hearing loss.  Hence, there remain no allegations  of errors of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and the claim is dismissed.


II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim for an increased initial evaluation for migraine headaches arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that a claim is substantiated once service connection is granted, and, accordingly, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed on this claim under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a February 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board below remands several claims, and the remand instructions include directions to obtain any outstanding service treatment records.  The claims file does not indicate, and the Veteran has not asserted, that these service treatment records may be relevant to his claim for a higher initial rating for migraine headaches.  Otherwise, the Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent claim for a higher initial rating for migraine headaches.  

Also, the Veteran was afforded VA examinations, most recently in March 2010, to evaluate the severity of his service-connected migraine headaches.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, including his lay assertions and current complaints, and because they describe the symptomatology of the service-connected migraine headaches in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since the March 2010 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


III.  Analysis

The Veteran is seeking a higher initial evaluation for his service-connected migraine headaches.  The disability has been rated as 10 percent disabling during the entire period under appellate review.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claims for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection for migraine headaches in May 2008.  The Board's adjudication of this claim accordingly satisfies the requirements of Hart.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Schedular disability ratings for migraine headaches are assigned under the diagnostic criteria of Diagnostic Code 8100, under 38 C.F.R. § 4.124a, which provide that a noncompensable (zero percent) rating is assigned for migraine headaches with less frequent attacks.  A 10 percent evaluation is assigned for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  The highest available rating, 50 percent, is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

In reviewing the pertinent evidence of record in the present case, the Board finds that the disability picture of the Veteran's migraine headaches more nearly resembles the criteria for the assignment of an initial, 30 percent evaluation.  

In particular, he underwent a VA examination in July 2008.  At that time, he reported headaches one time per week, lasting one to two hours.  The pain was characterized by a throbbing over the orbit with nausea, seeing spots and with blurred vision.  He also had photophobia and phonophobia.  He had missed no days from work due to headaches.  The VA examiner's assessment was headaches.  

Then, during a May 2009 VA outpatient annual physical examination, the Veteran complained of having right temporal migraines with attacks two to three times per  month.  Headaches were relieved, but not resolved, by over-the-counter medication.  

A January 2010 VA primary care follow-up record shows complaints of migraines, but "doing well" since being back on Effexor.  

Then in March 2010, the Veteran underwent a second VA examination.  The Veteran informed the VA examiner that he had migraines occurring 3 times per month, lasting for one day.  They involved a throbbing sensation affecting the entire head.  He had nausea, photophobia, and phonophobia, but no vision changes.  He needed to lie down and rest in a quiet, dark room, and avoid all physical activities.  He also took Midol, which helped with headaches.  He worked full-time and had missed approximately 3 days in the last year due to migraines.  He had also missed a few days of school due to migraines.  

Also, the record includes results of an August 2010 non-VA evaluation.  At that time, the Veteran complained of headaches occurring  "approximately twice per month, when they are at their worst, he has to go into a dark room."  The headaches involved sensitivity to noise and light, and the Veteran described his headaches as a pounding sensation above the eyeballs.  He had missed two to three days of work in the last two months because of his headaches. 

Finally, the Veteran credibly testified at his February 2011 Board hearing that he experienced headaches one to two times per month.  The headaches involved sensitivity to light and noise.  At times, he needed to lie down in a dark room.  The Veteran also testified that he had needed to take time off from work because of his headaches two to three days over the prior six months.  

This evidence, in summary, shows symptoms more nearly approximating migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  Accordingly, a 30 percent rating is assignable.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

By comparison, this evidence shows that the Veteran's headaches are not productive of migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Although he complained of headaches occurring more than once per month, there is no indication of severe economic inadaptability.  To the contrary, the evidence of record shows that the Veteran continued to work full-time  and he attended college classes throughout the period of appellate review.  As indicated, he reported during the March 2010 VA examination that he had missed approximately 3 days of work in the prior year due to migraines headaches.  In August 2010, he reported missing two to three days of work in the last two months because of his headaches.  Most recently, at his February 2011 Board hearing, he testified that he had missed only two to three days over the prior six months due to headaches.  The Board finds that these symptoms are inconsistent with migraine headaches productive of severe economic inadaptability.  Accordingly, the next higher rating, 50 percent, is not assignable.  See id.  

In conclusion, the Board finds that an initial 30 percent rating, but not higher, is warranted for the service-connected migraine headaches.  "Staged ratings" are not warranted because the schedular criteria for a 30 percent rating were met during the entire period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

The Board's findings above are based on schedular evaluation.  To afford justice in exceptional situations, an extraschedular rating may also be provided.  38 C.F.R. § 3.321(b).  The Board may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (Vet.App. 2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of the veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id. If the rating criteria reasonably describe the veteran's disability level and symptomatology, the veteran's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate a veteran's disability picture and that picture shows the related factors discussed above, the final step requires that the case be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

In the present case, the Board finds that referral for extraschedular consideration is not warranted because the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  As explained in detail above, the applicable rating criteria provide for a higher rating, to include when migraine headaches are productive of severe economic inadaptability, which is not shown in this case.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Thus, the assigned 30 percent rating is adequate, and the disability picture of the Veteran's migraine headaches does not present an unusual or exception pattern.  Therefore, the Board is not required to remand the Veteran's claim for consideration of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  See Thun, 22 Vet. App. at 115 . 




ORDER

The appeal on the claim of service connection for bilateral hearing loss is dismissed.

An initial 30 percent rating, but not higher, for migraine headaches is granted, subject to the regulations governing the payment of VA monetary benefits.



REMAND

Upon review, the Board finds that further evidentiary development is necessary for the claims of (1) service connection for a skin condition; and the increased rating claims for (2) depression, and (3) right shoulder impingement syndrome.  

With regard to the claim of service connection for a skin condition, the Veteran previously underwent VA examinations in July 2008 and March 2010.  Each examination revealed no clinical or objective findings evidence for diagnosis of a skin condition.  Therefore, an opinion as to the likely etiology of the claimed disorder was not provided at either VA examination.  

The Board finds, upon review, that the VA examinations are not adequate to decide the issue.  His service treatment record reflects ongoing treatment throughout his active service for skin complaints diagnosed as pityriasis rosea and tinea versicolor in March 1995.  At his December 2007 service separation examination, the Veteran endorsed a history of skin disease, and the examining physician's assessment was "[t]inea versicolor - documented 6 times.  - recurrent."  Although the post-service evidence does not reflect objective indications of a skin disorder, the Veteran credibly testified at his February 2011 Board hearing that his symptoms occurred during times of heat and when he sweats.  The Veteran clarified that the rash was not active during the VA examinations.  

In light of this record, the Board finds that another VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Because the claimed skin condition is subject to active and inactive stages, the VA examination should be conducted during an active stage of the disease.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  

With regard to the increased rating claims, the Veteran last underwent a VA examination in February 2010 concerning his service-connected depression, and in March 2010 concerning his right shoulder impingement syndrome.  

With regard to his depression, the record on appeal includes an August 2010 evaluation from Moncrief Army Community Hospital, which appears to be related to a Medical Evaluation Board proceeding.  The report documents the Veteran's complaints of worsening depression over the prior 4 months.  

Similarly, with regard to the right shoulder, the Veteran testified at his February 2011 Board hearing that he intended to seek follow-up treatment for his right shoulder because he had recently "been having a lot of real trouble[]," including pain and weakness, which was "really affect[ing him] at work."  

In light of this evidence, the Board finds that a contemporaneous VA examination is necessary to assess the current nature, extent and severity of his service-connected depression and right shoulder impingement syndrome.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Also, with regard to the Veteran's depression, there is an indication of missing evidence that should be obtained.  In particular, the Veteran underwent a service evaluation in August 2010, as indicated.  The evaluation report notes that "a separate psychiatric addendum accompanies" the report.  The Board points out, however, that a psychiatric addendum is not currently of record (other than an older 2006 psychiatric addendum that does not appear to be the one referred to in the August 2010 report).  As this evidence is pertinent, it should be obtained.  See, e.g., Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies to records relevant to a Veteran's present claim).

Accordingly, the claims are REMANDED for the following action:

1. The RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to the remanded claims.   

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all of the Veteran's VA treatment records since May 2010.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The RO should also contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center and Moncrief Army Community Hospital, with a request for copies of any outstanding service treatment records, to include results of a June 2010 psychiatric evaluation.  

If, after making as many requests as are necessary to obtain the records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AMC/RO should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), including proper notice to the Veteran.  

4.  After completing the above requested development, the RO should undertake any further development warranted by the record.  Then, the RO should coordinate with the Veteran to arrange for an appropriate VA examination during an active stage of the claimed skin condition.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a current skin condition that had its onset during active service or is otherwise etiologically related to his active service.  

In making this determination, the examiner is asked to address the service treatment records showing treatment for symptoms variously diagnosed as pityriasis rosea and tinea versicolor.  The examiner should also discuss the Veteran's own assertions regarding the continuity of his symptomatology since service separation.

The examiner should prepare a report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

5.  The RO should also arrange for the Veteran to undergo a VA examination to determine the nature and severity of the service-connected depression.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner should provide an assessment of the current nature and severity of the Veteran's service-connected depression.  

The examiner is asked report all pertinent findings and estimate the Veteran's Global Assessment of Functioning (GAF) Scale score.  The examiner should also indicate the impact of the Veteran's depression on his occupational functioning.

Accordingly, the VA examiner, in a report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate.

6.  The RO should also arrange for the Veteran to undergo a VA examination to determine the nature and severity of the service-connected right shoulder impingement syndrome.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner should provide an assessment of the current nature and severity of the Veteran's service-connected right shoulder impingement syndrome.  

The examiner is asked to express the findings of range of motion studies in degrees and in relation to normal range of motion.  The examiner is also asked to fully describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  

Accordingly, the VA examiner, in a report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate.

7.  After completing all requested action, plus any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


